Citation Nr: 1745416	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-21 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for osteoarthritis of the right great toe prior to November 16, 2015 and a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1987 to August 2010.  His awards and decorations include the Combat Action Badge during the Persian Gulf War.

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the claims file was transferred to the RO in Nashville, Tennessee.

In November 2015, the Veteran testified at a Travel Board hearing at the RO in Nashville, Tennessee before the undersigned Veterans Law Judge.

Additional VA outpatient treatment records dated from April 2014 to July 2014 were associated with the record in January 2016, after the case was certified to the Board.  As these records are not relevant to the claim on appeal, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claim.


FINDING OF FACT

The manifested the residuals of a healed fracture of the right toe with functional limitations throughout the period on appeal, but the Veteran's right toe disability did not manifest in severe malunion or nonunion of the tarsal or metatarsal joints.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for osteoarthritis of the right great toe have been met throughout the period on appeal, but the criteria for a disability rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5283 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has alleged any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, a transcript of the Veteran's hearing is of record.

The Veteran was also provided with several VA examinations.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

At issue is whether the Veteran is entitled to a compensable disability rating for osteoarthritis of the right great toe prior to November 16, 2015 and a disability rating in excess of 10 percent thereafter.  The Veteran first filed for service connection in March 2010, and, in October 2010, the RO granted service connection and assigned a noncompensable disability rating effective the day after separation from service.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability rating for his right toe condition is assigned pursuant to Diagnostic Code 5283.  Under Diagnostic Code 5283, a disability rating of 10 percent is assigned for a moderate malunion or nonunion of the tarsal or metatarsal bones, and a disability rating of 20 percent is assigned for a moderately-severe malunion or nonunion of the tarsal or metatarsal bones.  Finally, a disability rating of 30 percent is assigned for severe malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  Additionally, it is the intent of the rating schedule to recognize actually painful, unstable, or malaligned joints due to a healed injury as productive of at least a minimally compensable disability rating.  38 C.F.R. § 4.59.

The Veteran's statements and treatment records throughout the period on appeal indicate that the Veteran manifested symptoms of the right toe including: pain and a lack of range of motion.

At an April 2010 VA examination, the Veteran reported constant, localized, aching, sharp pain in his big right toe; exacerbated by physical activity.  The Veteran also reported that standing and walking causes stiffness, but that it does not cause weakness, swelling, and fatigue.  The examiner observed pain upon palpation of the first metatarsal phalangeal joint and the first distal interphalangeal joint of the right big toe.  The examiner did not observe painful motion, edema, disturbed circulation, and weakness, atrophy of musculature, heat, redness, or instability.  The examiner indicated that the Veteran did not have any limitation with standing or walking or require any type of support in his shoes.

Private treatment records from January 2012 provided by Dr. S. the Veteran's private physician revealed that the Veteran's right great toe had obvious deformity on inspection, palpation, and radiographs.  The treatment records also indicated that the Veteran reported nighttime numbness and tingling, and physical evaluations revealed tenderness on palpation and range of motion is essentially absent.  Dr. Starkweather also noted the Veteran has no motion of the metacarpophalangeal joints or interphalangeal joints of the right great toe, and this was clearly disabling and impaired in function.  

During a May 2013 VA examination, the Veteran claimed that his pain had increased in severity.  The examiner noted zero range of motion in the Veteran's great right toe, and the examiner observed pain and tenderness upon palpation as well as a tender raised hard mass noted on top of the toe.

An August 2013 photograph of the Veteran's toes reveals a manifest deformity in the Veteran's big right toe.

At his November 2015 hearing, the Veteran testified that since 2010 his pain has continued to increase in severity.  The Veteran agreed to experiencing instability, described as freezing up on his toe and has to catch himself, and aching when on uneven terrain, pushing off, and when up on his toes.  

An April 2016 VA examination report indicates that the Veteran reported increased pain and flare-ups with standing and walking including on uneven ground.  The examiner indicated that this led to a functional impairment; specifically forcing the Veteran to perform his assigned duties at a slower rate.  The examiner noted swelling as well as pain upon manipulation of the feet.  The examiner opined that the Veteran manifested moderate malunion or nonunion the tarsal or metatarsal bones.  The examiner opined that the Veteran's right toe disability results in the following additional functional loss: less movement than normal; pain on movement; pain on weight-bearing; swelling; deformity; disturbance of locomotion; and interference with standing.

There are no medical opinions or examinations of record, either made by VA examiners or private providers, suggesting that the severity of the malunion or nonunion is moderately-severe or severe.  The Veteran has reported throughout the period on appeal that - despite manifesting a variety of symptoms throughout the period on appeal - the Veteran has been able to stand and walk without the use of assistive devices.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id

The Board finds that the Veteran manifested additional functional impairment due to his right toe disability.  An April 2016 VA examination indicated that the Veteran's right toe disability results in the following additional functional loss: less movement than normal; pain on movement; pain on weight-bearing; swelling; deformity; disturbance of locomotion; and interference with standing.  Thus, with the functional limitations considered, the evidence indicates that the Veteran is entitled to a 20 percent disability rating, but no higher, throughout the period on appeal.  

The Board notes that the Veteran has manifested pes planus resulting in right foot symptoms distinguishable from his symptoms associated with his big right toe.  A June 2016 VA medical opinion indicated that there was no medical evidence to support the claim that the Veteran's pes planus of the right foot is due to or permanently aggravated by the osteoarthritis of the right toe.  As such, this does not provide an adequate basis for a separate disability rating.

Here, the weight of the probative evidence of record indicates that the Veteran manifested the residuals of a healed fracture with functional limitations including less movement than normal; pain on movement; pain on weight-bearing; swelling; deformity; disturbance of locomotion; and interference with standing  throughout the period on appeal.  However the weight of the probative evidence of record does not indicate that the Veteran manifested severe malunion or nonunion of the tarsal or metatarsal joints.  As such, entitlement to a disability rating of 20 percent for a right toe disability throughout the period on appeal is granted, but a disability rating in excess of 20 percent is denied.

The Veteran has not explicitly raised the issue of entitlement to an extraschedular disability rating, and the issue has not otherwise raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The Board did not find that the issue of entitlement to a total disability rating due to individual unemployability was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for osteoarthritis of the right great toe from September 1, 2010 is granted; subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


